EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claim 32.  

Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-8, 11, 14-17, 26, 27 & 34 are allowed.

This new corrected notice of allowability is being mailed to rectify an error in the previous after-final amendment received 22 DEC 20.  In the amendment, claim 32 depends from 28, however, claim 28 was canceled.  Claim 28 recites “the trigger circuit” which was introduced in canceled claim 28 and therefore, the claim has been canceled by examiner’s amendment rather than amending claim 32 to depend from independent claim 26. 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with the drain region of the first TFET device provides a collector terminal of the first parasitic bipolar transistor 

Claims 2, 4-8, 11 & 14-17 are allowable as they depend from claim 1, which is also allowable.

Claim 26 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with the first power supply domain further including: a third TFET device having a first conduction terminal electrically coupled to the first power supply line of the first power supply domain, a second conduction terminal electrically coupled to the ground node and a control terminal directly electrically connected to the second power supply line of the first power supply domain; and a fourth TFET device having a first conduction terminal electrically coupled to the ground node, a second conduction terminal electrically coupled to the second power supply line of the first power supply domain and a control terminal directly electrically connected to the second power supply line of the first power supply domain.

Claims 27 & 34 are allowable as they depend from claim 26, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/Scott Bauer/
Primary Examiner, Art Unit 2839